Title: To Thomas Jefferson from Charles Willson Peale, 25 January 1824
From: Peale, Charles Willson
To: Jefferson, Thomas


Dear Sir
Philadelphia
Jany 25. 1824.
Although it is a long time since I have wrote, yet be assured that I very often think on the favors you have confered on me at various periods, and could I have been so fortunate as to think I could add a moment of pleasure to you. I should have embraced the occasion, But absorbed in the various labours of the Museum, the attentions of duty to a large family, that look to me for aid on every emergency—as being the elder of a numerous progeny, has very often perplexed me, but now, having viewed life with its blessings & counter parts, I am endeavoring to command my passions as much as I am able, and to be thankful when I can do any good & to disregard the evil which I cannot prevent. which I consider as a very essential means to preserve my health, and I am thankful for the engagment of a great share of it. I am often saluted by many acquaintance, as one of the greatest curiosities belonging to the Museum. some of my last portraits are much admired, some Criticks say they are the best pictures they ever had seen, but these come after wards, considering as being done by one of my age. Thus the reward of praise is softened down to almost nothing—It would seem strange indeed to me, if improvement did not get aid from reflection and long experience in an oaf depending so much on mental faculties. But it ought not to be over looked that I have a Son (Rembrandt) who possesses more knowledge in that essential part of the art of painting, colouring, than any other Artist at least in America, if not all in Europe, but of the latter I can have no knowledge, except by occasionally seeing some essays, and those perhaps by inferior artists. The Journal of the Museum accompanying this, notes his work in likeness of Washington, and I will venture to pronounce if the best portrait ever painted of that great Man, and I realy believe that I have as perfect a knowledge of his visage as any man can have, for he favored me with numerous sittings, commencing from the year 1772.  If my son can command cash for the expence he will carry this portrait to monticella for your examination, before he makes any public exhibition of it—I cannot perfectly agree with him in this proceeding, as in all probability if this picture is brought into public notice, I think the manner of it is so impossing and so perfectly adapted for a Public building, or I would say for a chamber of congress, that when seen by men of influence, that there will be a demand for the  Portraits of the succeeding presidents, in which case he must wait on you. Allow that I have a partiallity for my Sons talents, yet I much refer you to the opinion of Mr Brokenbourough who has seen this Portrait and can describe the manner of it. My Son in law Coleman Sellers introduces that gentleman to us, Coleman being an extraordinary genus in Mechanicks has so improved the means of extinguishing fires, that the Citizens of Philada have little to fear from conflagration when duely noticed. His invention carries the water directly into the flames, when by former Engines the water was wasted in air. I congratulate you on your success in the formation of a great seminary at Charlotteville. I have seen the ground plot presented to my Son Remt by Mr Bockenborough, and as far as my conceptions go, it appears to be judiciously planed and doubtless will be a credit to Virginia.My Museum progresses in utility, yet. guish in the want of some great influentical character, who would be active, to produce a Building capible of being extended with its increasing subjects and usefulness. but as I have said before, I must not be troubled by that which I cannot controle. I have made the beginning, and posterity may build on it to magnificence. The pleasure of tracing the wonderous works of Creation have amply rewarded me for all my labours—Dear Sir, That you may long enjoy Health and happiness is the prayer of your friendC W Peale